

EXHIBIT 10.1
 
 
AMENDMENT NO. 17
 
TO
 
CREDIT AGREEMENT
 
 
 
THIS AMENDMENT NO. 17 is entered into effective as of the last first day of
June, 2010, by and between WINLAND ELECTRONICS, INC., a Minnesota corporation
(the “Borrower”) and M&I MARSHALL & ILSLEY BANK, a banking corporation organized
and existing under the laws of Wisconsin (“Bank”).
 
WHEREAS, Borrower and the Bank have entered into that certain Credit and
Security Agreement dated as of June 30, 2003, as amended (the “Credit
Agreement”) pursuant to which Bank has agreed to provide a revolving credit
facility to Borrower on the terms and conditions contained therein; and
 
WHEREAS, Borrower and Bank desire to amend certain provisions of the Credit
Agreement.
 
NOW, THEREFORE, Bank and Borrower hereby agree as follows:
 
1. Certain Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.
 
2. Borrowing Base.  The definition of “Borrowing Base” set forth in Section 1.1
of the Credit Agreement is hereby amended by deleting clause (1)(b) thereof in
its entirety and replacing the same with the following: “(b) 70% of Eligible
Accounts, minus”.
 
3. Maximum Line.  The definition of “Maximum Line” set forth in Section 1.1 of
the Credit Agreement is hereby amended by deleting the figure “$2,000,000.00”
set forth therein and replacing it with the following: “(i) $1,500,000.00 during
the period from June 30, 2010 through July 31, 2010, (ii) $1,400,000.00 during
the period from August 1, 2010 through August 31, 2010, (iii) $1,300,000.00
during the period from September 1, 2010 through September 29, 2010, and (iv)
$1,250,000.00 from and after September 30, 2010”.
 
4. Tangible Net Worth.  Section 6.12 of the Credit Agreement is hereby amended
by deleting the figure “$7,300,000.00” from said Section and replacing the same
with the figure “$6,800,000.00”.
 
5. Miscellaneous.  Except as specifically set forth herein, the Credit Agreement
shall remain in full force and effect, with no other modification or
waiver.  This Amendment shall be governed by, and construed in accordance with,
the laws of the State of Wisconsin.  This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same agreement.  The Borrower hereby
restates and reaffirms its obligation under the Credit Agreement to pay on
demand all costs and expenses, including (without limitation) attorneys’ fees,
incurred by the Lender in connection with the Obligations, this Amendment, the
Loan Documents, and any other document or agreement related hereto, and the
transactions contemplated hereby.
 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 17 to
Credit Agreement to be executed as of the day and year first written above.
 



M&I Marshall & Ilsley Bank
 
By  /s/  Melody Holland-Rehder
    Melody Holland-Rehder
Its Vice President
 
 
By  /s/ Steve Nichols
    Steve Nichols
Its Senior Vice President
Winland Electronics, Inc.
 
By    /s/ Glenn A. Kermes
    Glenn A. Kermes
    Its   Chief Financial Officer
 
 